Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the election filed 8/10/2021.
Currently, claims 1-33 are pending.

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 8/10/2021 is acknowledged. Upon examination, it became clear that the species are close enough in subject matter that the burden to examine all presented species was not undue. Therefore, the election of species requirement is withdrawn.

Priority
The information disclosure statement (IDS) submitted on 5/18/2020 is being considered by the examiner.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities: It appears that the semi-colon in the second-to-last line of claim 1 should instead be a comma.
This also occurs in lines 5 and 14 of claim 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10, 12-13, 17-18, 20-22, and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US 9,627,256).
Pertaining to claim 1, Tsai shows, with reference to FIG. 7-12, a method of forming an integrated assembly, comprising: 
forming an arrangement to include a conductive pillar (200b) extending through an insulative mass (130) (FIG. 7); 
recessing an upper surface of the conductive pillar to form a cavity (207) (FIG. 8); 
forming an insulative collar (210b) within the cavity to line an outer lateral periphery of the cavity, a recessed surface of the conductive pillar being exposed at a bottom of the lined cavity (FIG. 10); 
forming a conductive expanse (220a) over the insulative mass, a portion of the conductive expanse extending into the cavity and being configured as a vertically-extending interconnect (FIG. 11); and 
patterning the conductive expanse into multiple conductive structures (220b), one of the conductive structures including the vertically-extending interconnect (FIG. 12).

Pertaining to claim 12, Tsai shows, with reference to FIG. 5-12, a method of forming an integrated assembly, comprising: 

forming a conductive plug (200b) within the opening and in electrical contact with the upper surface of the first conductive structure, a substantially planar surface extending across the insulative mass and the conductive plug (FIG. 7); 
recessing the conductive plug to form a cavity (207) over a remaining portion of the conductive plug (FIG. 8); 
forming an insulative spacer (210b) within the cavity to narrow the cavity, an upper surface of the conductive plug being exposed at a bottom of the narrowed cavity (FIG. 10); 
forming a conductive expanse (220a) over the insulative mass, a portion of the conductive expanse extending into the cavity and being configured as a vertically-extending interconnect (FIG. 11); and 
patterning the conductive expanse into multiple second conductive structures (220b), one of said second conductive structures including the vertically-extending interconnect and being electrically coupled to the first conductive structure through the conductive plug and the vertically-extending interconnect (FIG. 12).

Pertaining to claim 21, Tsai shows, with reference to FIG. 5-12, a method of forming an integrated assembly, comprising: 
forming an opening (195) to extend through an insulative mass (130) to an upper surface of a first conductive structure (column 3, lines 49-52) (FIG. 5);
forming a liner material (197) within the opening to line sidewalls of the opening (FIG. 5); 

forming a substantially planar surface extending across the insulative mass, the liner material and the core material (FIG. 7); 
recessing the core material and at least a portion of the liner material to form a cavity (207) over a remaining portion of the core material (FIG. 8); 
forming an insulative spacer (210b) within the cavity to narrow the cavity, an upper surface of the core material being exposed at a bottom of the narrowed cavity (FIG. 10); 
forming a conductive expanse (220a) over the insulative mass, a portion of the conductive expanse extending into the cavity and being configured as a vertically-extending interconnect (FIG. 11); and 
patterning the conductive expanse into multiple second conductive structures (220b), one of said second conductive structures including the vertically-extending interconnect and being electrically coupled to the first conductive structure through the core material and the vertically-extending interconnect (FIG. 12).

Pertaining to claims 2, 20 and 29, Tsai shows the vertically-extending interconnect is directly against the recessed/upper surface of the conductive pillar/core material (FIG. 10 and 12).
Pertaining to claims 10 and 18, Tsai shows the conductive pillar comprises metal (column 3, lines 61-62).
Pertaining to claim 13, Tsai shows the forming of the insulative spacer comprises forming a layer of insulative material (210a) over the insulative mass and within the cavity and 
Pertaining to claim 17, Tsai shows the layer of the insulative material is formed utilizing one or both of ALD and CVD (column 4, lines 62-66).
Pertaining to claim 22, Tsai shows the conductive core material consists essentially of one or more metals, and wherein the liner material comprises metal nitride (column 3, line 61 – column 4, line 9).
Pertaining to claim 26, Tsai shows the recessing recesses a sufficient amount of the liner material so that an entirety of the remaining liner material is covered by the insulative spacer (FIG. 8-9).
Pertaining to claim 27, Tsai shows the recessing recesses the liner material and the core material to about an equal level (FIG. 8).
Pertaining to claim 28, Tsai shows a region of liner material is not covered by the insulative spacer (FIG. 7).

Claims 1-5, 8-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (US 6,251,790).
Pertaining to claim 1, Jeong shows, with reference to FIG. 5 and 7-8, a method of forming an integrated assembly, comprising: 
forming an arrangement to include a conductive pillar extending through an insulative mass (100) (column 4, lines 7-23); 
recessing an upper surface of the conductive pillar to form a cavity (column 4, lines 23-26; FIG. 5A); 

forming a conductive expanse (108) over the insulative mass, a portion of the conductive expanse extending into the cavity and being configured as a vertically-extending interconnect (FIG. 5C); and 
patterning the conductive expanse into multiple conductive structures (208a-c), one of the conductive structures including the vertically-extending interconnect (FIG. 8).

Pertaining to claim 12, Jeong shows, with reference to FIG. 5 and 7-8, a method of forming an integrated assembly, comprising: 
forming an opening (102) to extend through an insulative mass (100) to an upper surface of a first conductive structure (column 4, lines 11-16); 
forming a conductive plug within the opening and in electrical contact with the upper surface of the first conductive structure (column 4, lines 19-23), a substantially planar surface extending across the insulative mass and the conductive plug (column 4, lines 26-30); 
recessing the conductive plug to form a cavity over a remaining portion of the conductive plug (column 4, lines 26-30; FIG. 5A); 
forming an insulative spacer (106a) within the cavity to narrow the cavity, an upper surface of the conductive plug being exposed at a bottom of the narrowed cavity (FIG. 5B-C); 
forming a conductive expanse (108) over the insulative mass, a portion of the conductive expanse extending into the cavity and being configured as a vertically-extending interconnect (FIG. 5C); and 


Pertaining to claims 2 and 20, Jeong shows the vertically-extending interconnect is directly against the recessed/upper surface of the conductive pillar/plug (FIG. 8).
Pertaining to claim 3, the recessed surface of the conductive pillar has a horizontal dimension equal to the size of the contact hole, which Jeong teaches to be 2 nm to 400nm (column 4, lines 44-45), which encompasses the claimed range.
Pertaining to claim 4, the lowermost portion of the vertically-extending interconnect has a horizontal dimension equal to the narrowed opening that is reduced in size from the contact hole dimension by the thickness of the insulative spacer, which Jeong teaches to be 1 nm to 200 nm (column 4, lines 45-46), leaving a narrowed dimension of 1 nm to 200 nm across the range, which encompasses the claimed range.
Pertaining to claim 5, Jeong shows the horizontal dimension of the conductive structures is equal to the that of the contact hole, which Jeong shows to be more than 30 nm across most of the range (column 4, lines 44-45).
Pertaining to claims 8-9 and 14-16, Jeong shows the insulative collar comprises silicon dioxide or silicon nitride (column 4, lines 35-39).
Pertaining to claims 10-11 and 18-19, Jeong shows the conductive pillar comprises tungsten (column 4, lines 19-20).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Tsai.
Pertaining to claim 6, although Jeong does not specify the amount of the conductive pillar that remains after recessing, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Jeong by etching to leave 60 to 95% of the conductive pillar, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Tsai identifies the amount of recessing as a result effective variable in column 4, lines 39-41.
Pertaining to claim 7, the first vertical dimension is equivalent to the thickness of the ILD. The Examiner takes official notice that an ILD thickness of 100 nm to 500 nm is within the known bounds in the current state of the art. Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions or of any unexpected results In re Woodruff, 919 F.2d 1515, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claims 21-25 and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Nogami et al. (US 6,235,632).
Pertaining to claim 21, Jeong shows, with reference to FIG. 5 and 7-8, a method of forming an integrated assembly, comprising: 
forming an opening (102) to extend through an insulative mass (100) to an upper surface of a first conductive structure (column 4, lines 11-16); 
forming a conductive plug within the opening (column 4, lines 19-23);
forming a substantially planar surface extending across the insulative mass and the conductive plug (column 4, lines 26-30); 
recessing the conductive plug to form a cavity over a remaining portion of the conductive plug (column 4, lines 26-30; FIG. 5A); 
forming an insulative spacer (106a) within the cavity to narrow the cavity, an upper surface of the conductive plug being exposed at a bottom of the narrowed cavity (FIG. 5B-C); 
forming a conductive expanse (108) over the insulative mass, a portion of the conductive expanse extending into the cavity and being configured as a vertically-extending interconnect (FIG. 5C); and 
patterning the conductive expanse into multiple second conductive structures (208a-c), one of said second conductive structures including the vertically-extending interconnect and 
Jeong fails to show that the conductive plug includes a liner material in addition to the core material.
However, Nogami teaches in the Description of Prior Art section in column 1 that it is known in the art to use a TiN or WN liner within a via that is filled with a core material of W. Note that W is one of the materials listed by Jeong as a core material (column 2, lines 26-27).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form a liner material in the opening of Jeong before depositing the core material, as taught by Nogami, with the motivation that the liner prevents diffusion between the core material and the interlayer dielectric (column 1, lines 14-17).
Pertaining to claim 22, Jeong shows the conductive core material consists essentially of one or more metals (column 2, lines 26-27), while Nogami teaches the liner material comprises metal nitride (“Description of Prior Art”).
Pertaining to claim 23, Jeong shows the conductive core material consists essentially of tungsten (column 2, lines 26-27), while Nogami teaches the liner material comprises one or both of titanium nitride and tungsten nitride (“Description of Prior Art”).
Pertaining to claim 24-25, Jeong shows the insulative collar comprises silicon dioxide or silicon nitride (column 4, lines 35-39).
Pertaining to claim 29, Jeong shows the vertically-extending interconnect is directly against the upper surface of the plug (FIG. 8).
Pertaining to claim 30, the planar upper surface and the recessed upper surface of the conductive core material have a horizontal dimension equal to the size of the contact hole, which 
Pertaining to claim 31, the lowermost portion of the vertically-extending interconnect has a horizontal dimension equal to the narrowed opening that is reduced in size from the contact hole dimension by the thickness of the insulative spacer, which Jeong teaches to be 1 nm to 200 nm (column 4, lines 45-46), leaving a narrowed dimension of 1 nm to 200 nm across the range, which encompasses the claimed range.
Pertaining to claim 32, Jeong shows the second conductive structures comprise digit (bit) lines (column 2 lines 53). Although not explicitly shown, it would be expected that the first conductive structure is coupled with logic circuitry in order to utilize the memory structure.
Pertaining to claim 33, sense-amplifier and wordline-driver circuitry are ones of a finite number of known logic circuitry for memory structures. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try one of sense-amplifier and wordline-driver circuitry for the logic circuitry of Jeong in view of Nogami, as the court has held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is prima facie obvious.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee (US 2005/0287803), Peng et al. (US 2014/0252622), and Basker et al. (US 9,449,921) all teach methods similar to Applicant’s.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896